Citation Nr: 1443178	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-46 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a dependency allowance for A.M.M.B. for the purpose of compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from December 1988 to May 1992 and from December 1992 to March 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

A.M.M.B. is the natural child of the Veteran's daughter and there is no final decree of adoption, unrescinded interlocutory decree of adoption, or adoption agreement making the Veteran an adoptive parent of A.M.M.B.  


CONCLUSION OF LAW

The criteria for entitlement to a dependency allowance for A.M.M.B. for the purpose of VA compensation benefits are not met. 38 U.S.C.A. §§ 101, 1115 (West 2002 & Supp. 2013); 38 C.F.R. § 3.57 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Veteran's claim of entitlement to a dependency allowance for A.M.M.B. for the purpose of VA compensation benefits is being denied as a matter of law The law does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  The notice requirements are not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, as there is no basis in law for granting the Veteran's claim in this case, the notice requirements inapplicable to this claim.

The law provides that a Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115 (West 2002). 

The term child of a Veteran generally means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of a Veteran's household or was a member of a Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (a) (2013).

The term stepchild means a legitimate or an illegitimate child of a Veteran's spouse.  A child of a surviving spouse whose marriage to a Veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of 38 C.F.R. § 3.357 is included.  38 C.F.R. § 3.57(b) (2013).

The term adopted child generally means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57(c) (2013).

The Veteran has asserted that his granddaughter, A.M.M.B., should be added to his VA compensation award as a dependent because she is a minor child living in his home.  Additionally, he has asserted that she should also be added as a dependent to his VA compensation award as she is the daughter of his minor child.  

The Veteran is in receipt of VA compensation benefits based on service-connected disabilities that have a combined rating of 40 percent from October 26, 2004, to March 7, 2006, and a combined rating of 70 percent as of March 8, 2006.  Nevertheless, A.M.M.B. is not shown to be the Veteran's child, as that term is defined by regulation.  

The Board acknowledges the Veteran's contention that as the child of his minor dependent, his granddaughter should be considered as his dependent.  However, the legal criteria in this case are clear and the pertinent facts are not in dispute.  The evidence does not show, and the Veteran has not alleged, that he adopted his granddaughter, A.M.M.B., and there is no evidence that she can otherwise be considered the Veteran's child under VA regulations.  Unfortunately, the Board does not have the authority to overturn or to disregard the very specific limitation on the award of dependency benefits.  38 U.S.C.A. § 7104(a) (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).

As the law and not the evidence is dispositive, the Veteran's claim for a dependency allowance for A.M.M.B. for the purpose of VA compensation benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Entitlement to a dependency allowance for A.M.M.B. for the purpose of VA compensation benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


